Citation Nr: 0514512	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  99-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served in the National Guard from November 1962 
to January 1963 and then served on active duty from January 
1963 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran's claim 
for service connection for bilateral hip disability.

In March 2001 and again in August 2003, the Board remanded 
the case to the RO for further development.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The record contains clear and unmistakable evidence that 
a bilateral hip disability pre-existed the veteran's active 
military service and did not undergo increase in disability 
or chronic aggravation during service.  The veteran did not 
sustain a superimposed hip injury during service.

3.  An arthritis disorder did not have an onset during active 
military service, or within a year thereafter.  There is no 
medical evidence of an etiological relationship between the 
hip arthritis and active duty.  


CONCLUSION OF LAW

The veteran's pre-existing bilateral hip condition did not 
undergo aggravation or increase in disability during active 
service, and arthritis of the hips was not incurred in active 
service; nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 1132, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in May 2001 and January 
2004, and in the statement of the case and supplemental 
statements of the case.  These documents in combination 
informed the veteran of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical and other evidence adequately 
identified by the appellant in support of his claim.  The 
veteran has been afforded relevant examination.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for aggravation of a preexisting disability.  See 38 C.F.R. § 
3.306 (2003).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service 
connected.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2004).  However, where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service. 

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

38 C.F.R. § 3.304(b) provides that the presumption of 
soundness in 38 U.S.C.A. § 1111 may be rebutted by proof of 
preexistence of the disorder in issue, while the statute 
declares that the condition must be both shown to have 
existed before service and not to have been aggravated by 
service.  The Court of Appeals for Veterans Claims, in Cotant 
v. Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies. In conformity with the Court's analysis and the GC 
opinion, the Board cites 38 C.F.R. § 3.304(b) herein only for 
the provisions of the regulation that have not been 
invalidated.

The burden to show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

In March 2001, the Board remanded this case to the RO and 
ordered an examination to obtain an opinion with respect to 
whether the veteran's current hip disability began in 
service, or increased in severity during service other than 
due to the natural progress of the condition.  The veteran 
was notified on September 4, 2001 and told he would be 
notified of the time and place of an upcoming VA examination.  
An October 2001 supplemental statement of the case (SSOC) 
indicates that a VA examination was conducted on September 
15, 2001 at the VA Medical Center in Columbia, South 
Carolina.  An opinion from that examination was contained in 
the SSOC.  Board development memoranda in 2002 and 2003 
reference the September 2001 VA examination.  Also, an SSOC 
in November 2003 reference that examination and contain an 
opinion from the examination.  The examiner in a February 
2004 VA examination also discussed the September 2001 VA 
examination in that report.

A search of the claims file by the Board at this time, 
however, failed to locate the report of the September 15, 
2001 VA examination.  The Board contacted the RO by email and 
requested that a copy of the examination be provided.  In its 
response, the RO notified the Board that the report was not 
contained in their files, and there was no copy in the 
hospital file, or computer or dictation electronic records.  
The RO was unable to reconstruct the examination report.

The United States Court of Appeals for Veterans Claims 
(Court) has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties".  In this case, the Board 
assumes that the veteran was examined by VA on September 15, 
2001 and that the report of that examination has been lost, 
and all efforts to reconstruct those records were 
unsuccessful.  

The Court has held that, in cases where records once in the 
hands of the Government are missing, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule. See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.  
A pertinent opinion (regarding whether the current bilateral 
hip disability is linked to service) from the lost 
examination report is recorded in the two SSOCs.  That 
opinion is assumed to have been accurately reported under the 
presumption of regularity and is considered in the analysis 
below.

The Board has reviewed all of the considerable evidence of 
record potentially relevant to this claim, which consists of 
service medical records; VA treatment records from July 1977 
to October 2000; the veteran's contentions and the transcript 
of an RO hearing in August 2000; and the reports of VA 
examinations dated in March 2000 and February 2004.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issues here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of bilateral 
hip disability.  VA medical records include the report of 
July 1997 X-ray examination containing an impression that 
examination showed a coxa vara deformity bilaterally.  The 
report of a March 2000 VA examination contains an impression 
of most likely severe degenerative joint disease of the hip, 
right worse than the left.  X-rays were ordered, and the 
March 2000 reports of X-ray examination of the left and right 
hips showed flattening deformities of the femoral heads and 
deformities of the acetabulums.  Most recently, a February 
2004 VA examination report contains an assessment that 
previous X-ray readings showed marked flattening of the 
femoral heads bilaterally, likely secondary to split capital 
femoral epiphysis as a young child versus avascular necrosis 
of the femoral heads, that is, Legg-Calv Perthes disease, 
though the changes are not as consistent with this.  

VA treatment records contain other assessments including 
degenerative joint disease of the right hip secondary to 
developmental abnormality; early degenerative joint disease 
(in a October 1997 medical record); and bilateral hip 
deformities (Legg-Calves-Perthes disease).
 
Because the record contains competent medical evidence of 
current bilateral hip disability, and no evidence to the 
contrary, the Board concedes that a diagnosis of such 
disability has been established.  The question therefore is 
whether the bilateral hip disability was incurred in or 
aggravated by active military service, or in the case of 
arthritis, became manifested to a compensable degree within 
one year of separation from active duty.  38 C.F.R. §§ 3.303, 
3.307, 3.309.

The veteran has essentially claimed that he has an inherited 
defect of his hips which was aggravated during service.  

As indicated above, VA treatment notes of August 1998, 
contain an assessment of degenerative joint disease of the 
right hip secondary to a developmental abnormality.  During 
the February 2004 VA joints examination, the examiner 
indicated his opinion that the hip disability was a 
preexisting condition, existing prior to service.  

Under the circumstances, pursuant to statutory provisions 
discussed above, the veteran is entitled to the presumption 
of soundness at the time of his entry into service.  That is, 
the entrance examination report documents no hip disability.  
Thus, the burden is on VA to rebut the presumption by clear 
and unmistakable evidence that the disorder now claimed was 
both pre-existing and not aggravated by service.  Lack of 
aggravation can be shown with competent evidence of no 
increase in disability during service or that any increase in 
disability is due to the natural progress of the pre-existing 
condition.  If VA meets this burden, the claim would be 
denied, although the veteran is free to counter with evidence 
contrary to that cited by VA to show no aggravation or 
increase in disability.  Barring this, the claim fails, and 
service connection is to be denied.  

As to the first question (whether the condition preexisted 
service), based upon a review of all the evidence of record, 
however, the preexistence of a hip disorder is established by 
clear and unmistakable evidence, and the presumption of 
soundness at entry has been rebutted.  The presumption of 
soundness is rebutted in this case by clear and unmistakable 
evidence in the form of the VA medical reports discussed in 
the preceding paragraph, which show that the nature of the 
veteran's bilateral hip disability is that it is 
developmental and therefore, necessarily, preexisted his 
entry into service.

As to the second question (whether increased disability 
occurred during service), the veteran's service medical 
records show no clinical evidence indicating any bilateral 
hip injury or disease.  These records show no indications of 
any bilateral hip complaints, or findings or other medical 
evidence indicating any bilateral hip injury or problems 
otherwise.  The reports of April 1964 medical history and 
final examination show that the veteran reported no pertinent 
problems and that on examination, the evaluation of the spine 
and other musculoskeletal system was normal.  The veteran 
alternatively states that he did seek treatment during 
service, but no records were kept, or that he did not seek 
treatment during service because he felt pressure not to do 
so.  The only record arguably remotely relevant is a record 
showing a complaint of thigh pain.

After service, the claims file contains VA treatment records 
dated from July 1977 to October 2000; however, there is no 
indication of any hip symptomatology in records prior to 
December 1996.  At that time, the veteran was seen for 
complaints of bilateral hip pain, right worse than on the 
left side, for many years and getting worse.  Associated 
treatment records at that time indicated a history of injury 
and hairline fracture in the socket in 1991.  The report of 
X-ray examination at that time showed that there was a coxa 
vara deformity bilaterally, and the acetabulum appeared 
deformed and mildly shallow.  The examiner noted that the 
etiology of this was unclear.  There was a differential 
diagnosis of multiple entities such as bilateral slipped 
capital femoral epiphyses and Legg-Perthes disease.

The report of a February 2004 VA joints examination shows 
that the examiner reviewed the claims file and examined the 
veteran.  The examiner noted the well-taken history contained 
during the September 2001 examination, which clearly stated 
similar to what the veteran stated at the present 
examination.  The report noted a history that the veteran had 
developmental difficulty with his hips that bothered him 
since he was an early child, and particularly in his teenage 
years.  The hips did not bother him particularly more so 
during his time in the military.  The veteran currently 
reported complaints of night pain and pain with cold weather.  
He had groin pain and pain that radiates to his knees.

After examination, the February 2004 VA examination report 
contains the following assessment: Marked limitation of range 
of motion of the hips with groin pain, likely secondary to 
degenerative arthrosis.  Previous X-rays taken showed marked 
flattening of the femoral heads bilaterally, likely secondary 
to split capital femoral epiphysis as a young child versus 
avascular necrosis of the femoral heads, that is, Legg-Calv 
Perthes disease, though the changes are not as consistent 
with this.  

The examiner opined that this is a preexisting condition, and 
he did not believe this was worsened by military service.  
The examiner opined that the veteran's difficulty at this 
time falls into the natural history of either of these 
diseases.  The examiner stated that the veteran was now in 
his 60s, and the natural history is such that degenerative 
arthrosis seems apparent to the time.  The examiner ordered 
X-ray examination. The report of that contains an impression 
that changes suggest prior bilateral slipped capital 
epiphysis with more degenerative change on the right than the 
left.

The SSOCs of October 2001 and November 2003 record the 
September 15, 2001 examiner's opinion with respect to the 
issue of nexus.  They record that the examiner opined that 
"if you had a hip disability prior to military service, the 
hip condition may have worsened with the activities 
associated with military service.  If you had a severe 
disability going into the service that activities may have 
worsened it beyond the natural progression."  Again, 
according to the presumption of regularity as discussed 
above, the Board presumes this opinion was accurately 
reported by the RO.

The issue in this case is whether during service any 
preexisting (including inherited) disease underwent 
aggravation, or any congenital or developmental defect, as 
opposed to disease, sustained superimposed injury or disease, 
resulting in bilateral hip disability.  The crux of this 
claim is whether there is a basis to find that the current 
hip problems are indicative of a problem aggravated as a 
result of active service.  In general, any evidence of a 
cause-effect nexus between service and a claimed disorder 
must be medical.

The Board concludes that the pre-existing hip problem did not 
undergo chronic aggravation beyond a normal progress of the 
disorder during active service.  The evidence against finding 
aggravation beyond a normal progress of the disorder amply 
outweighs that favoring aggravation.  The 2004 opinion 
discussed above is unequivocal in finding no aggravation of 
the veteran's preexisting hip disorder.  The 2001 opinion is 
somewhat favorable to the veteran's claim.  However, the 
Board concludes that this opinion is too speculative in 
nature to warrant granting service connection.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).  As such, the 
September 2001 VA examiner's opinion is of limited probative 
value.

The Board acknowledges that the 2001 opinion leaves open some 
room, albeit minor, for doubt as to whether aggravation might 
have occurred.  However, considering this opinion along with 
the 2004 VA opinion, the evidence against finding of 
aggravation is highly unfavorable.  In this connection, the 
Board notes that the earliest post-service medical evidence 
related to the hips is dated well over two decades after 
conclusion of active service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service); Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that 
absence of evidence may be considered as one factor in 
rebutting the aggravation issue with respect to 38 U.S.C.A. 
§ 1111 presumption of soundness).  The lengthy post-service 
period devoid of evidence of continuity of symptomatology and 
treatment, while not dispositive, is significantly probative 
and weighs heavily against the claim.  Furthermore, again, 
while not dispositive as to whether aggravation might have 
taken place, evidence that the veteran did not complain of 
hip problems in service and affirmatively denied joint 
problems upon separation, taken into consideration with other 
evidence of record, is also significantly probative evidence 
that aggravation likely did not occur.  Moreover, the key 
unfavorable medical opinion is solidly grounded in terms of 
reliability and competence on the issue before the Board, as 
it was rendered after a full examination of the veteran and 
review of his medical history.  At best, the 2001 opinion is 
one doctor's generalized, speculative, and conjectural 
opinion that aggravation took place, based in large part, if 
not completely, on the veteran's report of aggravation in 
service.  38 C.F.R. § 3.102 (2004) (service connection may 
not be based on a resort to pure speculation or even remote 
possibility).  

Again, in light of all of the foregoing, the Board finds that 
VA has met its burden to rebut the presumption of soundness 
as to the hips, and has shown no aggravation during service, 
by clear and unmistakable evidence.  Accordingly, service 
connection is not warranted unless the veteran can present 
even stronger evidence that the pre-existing hip problem 
itself, as opposed to symptomatology or even temporary 
exacerbation, did in fact undergo chronic worsening during 
active duty, to counter the VA medical opinion.  The record 
does not present such evidence.     

Further, while aggravation has not been shown, the Board also 
has considered another alternative theory upon which service 
connection could be based, whether or not specifically argued 
by the veteran and/or his representative.  Service connection 
may be permitted on a presumptive basis with evidence of a 
definite diagnosis of arthritis in the hips, manifested to a 
compensable degree (10 percent) within one year after 
discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2004).  However, there is no evidence of this in service or 
within one year of service.  Further, no opinion or other 
competent medical evidence has been submitted showing that 
any arthritis involving the hips is related to his service.

Under these circumstances, the Board must conclude that the 
claim for service connection for a bilateral hip disability, 
must be denied.  In reaching this decision, the Board 
considered the "benefit of the doubt" doctrine, however, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis. 38 C.F.R. § 3.102 (2004).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hip disability is denied.



	                        
____________________________________________
	MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


